DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.
 
Response to Amendment
3.	Receipt is acknowledged of Applicant’s amendment filed on 1/3/22.  Claims 1, 12, 15 and 16 have been amended.  Claims 1-20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Capobianco et al. US Publication No. 2009/0042314 in view of Weisman et al. US Pub. No. 2007/0062411.
 	Re Claim 12, Capobianco disclose a method for obscuring and reading covert inks, the method comprising: 
providing an upconverting nanoparticle ink (P52, converting near-infrared into visible light. wherein the upconverting ink comprises at least 0.1-15 wt % Tm ...nanocrystals ("1 wt%” [P116]) that host at least two lanthanide metals, (Abstract “pre paring lanthanide-doped NaYF4 nanocrystals” and P12); 
printing the upconverting nanoparticle ink (P54, creating ink to be placed on proaper from the nanocrystals 54) ; 
exciting the upconverting nanoparticle ink with filtered near-infrared excitation wavelength generated by a laser (P53, illuminated with a light at the correct wavelength ot stimulate the nanocrystals and further teachings varying the excitation power density to achieve desired excitations, P66; Fig 7);’

Capobianco does not specifically discloses collecting filtered near-infrared emission from the upconverting nanoparticle ink with a camera through an optical lens of the camera, wherein the camera is in 4operable communication with the filter; and decoding the near-infrared emission wavelength from the upconverting nanoparticle ink with a reader application in electrical communication with the camera; wherein the reader application comprises an integrated circuit in electronic communication with the camera, the integrated circuit adapted to receive the near-infrared emission wavelength of the upconverted nanoparticle ink from the camera.  
However Weisman teaches collecting filtered near-infrared emission from the upconverting nanoparticle ink with a camera through an optical lens of the camera, wherein the camera is in 4operable communication with the filter; and decoding the near-infrared emission wavelength from the upconverting nanoparticle ink with a reader application in electrical communication with the camera; wherein the reader application comprises an integrated circuit in electronic communication with the camera, the integrated circuit adapted to receive the near-infrared emission wavelength of the upconverted nanoparticle ink from the camera (P16, P59, P64, see claim 35 Resulting images (in the case of written words, shapes, and/or patterns) can be visualized in the near-infrared using appropriate near-infrared detection equipment (e.g., an InGaAs camera). Spectral filtering can also distinguish different nanotube species in the ink because each will show distinct absorption and emission wavelengths).  

As suggested by Weisman Viewing or detecting the fluorescent emission, which has a frequency in the near infrared region of the EM spectrum, is generally done with an near infrared viewer or camera, such as an InGaAs camera or imager (P59).
Re Claim 13: Capobianco and Weisman disclose the method of Claim 12, and Capobianco discloses: a substrate having indicia comprising the upconverting nanoparticle ink (P54).  
Re Claim 14:  Capobianco and Weisman disclose the method of Claim 12, and Weisman discloses passing near-infrared excitation and emission through an optical filtering element (P65 Weisman discloses the use of spectral filtering / spectral filters that provide a high level of identification).  
Re Claim 15: Capobianco and Weisman disclose the method of Claim 12, and Weisman discloses decoding the filtered near infrared emission with a reader .  

Allowable Subject Matter
Claims 1-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance in Re Claim 1: The prior art of record fails to specifically disclose short pass filter comprising an optical element for filtering the near-infrared excitation wavelength and the near-infrared emission wavelength; and a camera comprising an optical lens for collecting the near-infrared emission wavelength, wherein the camera is in operable communication with the short pass filter; and wherein the camera is adapted to receive the near-infrared emission wavelength through the optical lens from the short pass filter; an integrated circuit in electronic communication with the camera, wherein the near- infrared emission wavelength of the indicia is received by the integrated circuit from the camera and wherein the integrated circuit generates a corresponding signal: wherein the camera captures a resulting image from the corresponding signal. These limitations in conjunction with other limitations are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in Re Claim 16.  The prior art of record fails to specifically disclose utilizing an 5aperture in operable communication with the substrate;  collecting near-infrared emission from the upconverting nanoparticle inks by an optical element in operable communication with the substrate, the optical element adapted to receive the near-infrared excitation 

Response to Arguments
Applicant’s arguments with respect to claim 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following reference is cited but not relied upon: Anderson Engles et al. US Pub. No. 2015/0196201 discloses upconverting nanoparticles.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887